Citation Nr: 0809208	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-26 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private emergency department treatment provided by Southwest 
Florida Regional Medical Center on February 3, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran apparently had honorable active service from 
October 1959 to October 1963.  This appeal comes before the 
Board of Veterans' Appeals (Board) from an April 2005 
administrative decision of the Department of Veterans Affairs 
(VA) Medical Center (VAMC) in Bay Pines, Florida, which 
denied payment or reimbursement for treatment rendered by 
Southwest Florida Regional Medical Center on February 3, 
2005.


FINDINGS OF FACT

1.  The VA facility closest to the veteran on February 3, 
2005 was an outpatient clinic which is closed at night.  

2.  No VA facility or other Federal facilities was available 
near the veteran's location at 1 a.m. on February 3, 2005 
when the police department required the veteran to be 
transported to an emergency department.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized private medical services provided by Southwest 
Florida Regional Medical Center on February 3, 2005 have been 
met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-
17.1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks VA payment for Emergency Department care he 
received on February 3, 2005, at the Southwest Florida 
Regional Medical Center in Fort Myers, Florida.  The veteran 
does not contend that this treatment was required for a 
service-connected disability.  

The circumstances which authorize VA to provide payment or 
reimbursement for emergency services provided to a veteran in 
a non-VA facility for a disorder for which service connection 
is not in effect are quite limited.  38 U.S.C.A. § 1725 
(Section 1725, effective as of May 29, 2000, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L. No. 106-177, popularly known as the "Millennium 
Bill.").  To be eligible for reimbursement or payment of on 
authorized private medical care under this authority, the 
veteran must satisfy each of the conditions specified in the 
Act.  

The care must have been provided in a hospital emergency 
department or a similar facility held out as providing 
emergency care to the public.  The Emergency Department care 
received on February 3, 2005, at the Southwest Florida 
Regional Medical Center satisfies this criterion.  

VA facilities must not have been feasibly available.  The VA 
facility closest to the veteran is the Fort Myers, Florida 
outpatient clinic, which closes at 4:30PM daily.  There is no 
dispute that the facility in Fort Myers was not available 
when the veteran was required to seek medical treatment just 
after midnight on February 3, 2005.  The nearest VAMC, at Bay 
Pines, Florida, is 118 miles from Fort Myers.  

The veteran must have been enrolled in the VA health care 
system and must have received medical services provided or 
authorized by VA within the 24-month period preceding the 
furnishing of such emergency treatment.  The record does 
reflect that the veteran was enrolled for VA medical care and 
had received VA medical care prior to his February 2005 
private emergency treatment.  

The veteran must be financially liable to the provider of 
emergency treatment for the treatment.  The veteran must 
submit a claim for payment within a specified time.  There is 
no dispute that each of these criteria specified in 
38 U.S.C.A. § 1725 were met.

The care must have been rendered for the initial evaluation 
and treatment for a condition of such nature that a prudent 
layperson would have reasonably expected that delay in 
seeking medical attention would have been hazardous to life 
or health.  It is this criterion that the VAMC determined the 
veteran did not meet.

Facts and analysis

An April 2005 VA medical opinion noted that, when the veteran 
reached the emergency department for treatment of 
hypertension, the veteran stated that his hypertension was 
asymptomatic, and his blood pressures were recorded as 
184/104 and 160/90.  The physician concluded that 
asymptomatic hypertension with blood pressures at that level 
was appropriate for physician office management and did not 
require an emergency department level of care.  The physician 
determined that the veteran's presentation was nonemergent.

The VAMC denied payment for the unauthorized private medical 
services at issue on the factual basis that the veteran did 
not require care for an emergency medical condition.  
"Emergency treatment" means medical care for an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part);

In this case, it is undisputed that the veteran was 
transported to Southwest Florida Regional Medical Center by 
ambulance at the request of the Fort Myers Police Department.  
The veteran had been pulled over by the police while driving.  
The police department determined that the veteran's blood 
pressure was elevated and called for an ambulance to 
transport the veteran to an emergency department.  The 
emergency transport record reflects that, although the 
veteran was initially stopped by the police department for 
suspicion of  intoxication, the police department determined 
that the veteran's vital signs should be assessed.  It is 
clear that the police department would not allow the veteran 
to drive himself to a medical facility of his choice. 

There is no record of the veteran's blood pressure prior to 
arrival of the emergency transport personnel.  The emergency 
transport record reflects that the veteran's initial blood 
pressure, as determined by the electrocardiogram monitoring 
instituted by the emergency transport system, was 180/130 at 
12:43 a.m.  The veteran's pulse was 135 beats per minute, and 
the ECG monitoring was interpreted as showing sinus 
tachycardia.  The initial assessment was acute hypertensive 
crisis.  The emergency transport records reflect that the 
veteran's blood pressure rose to 181/147.  

The emergency transport unit instituted treatment, including 
use of oxygen, and the veteran's blood pressure had dropped 
to 175/116 and his pulse to 111 before the veteran arrived at 
the Emergency Department.  The blood pressure first indicated 
by the hospital's triage unit was 184/104, and the veteran's 
pulse was 116.  After treatment in the emergency department, 
the veteran's blood pressure was reduced to 160/90 and his 
heart rate dropped below 100.  The veteran was discharged 
from the emergency room after approximately two hours of 
treatment.

The reviewer who rendered medical opinion that the veteran's 
hypertension did not constitute an emergency did not discuss 
the veteran's blood pressure or heart rate as recorded prior 
to institution of treatment.  The Board notes that the 
veteran himself did not request emergency transport or 
emergency department treatment.  Rather, that police 
department determined that the emergency care was required.  

The veteran denied symptoms of hypertension when transported 
for emergency care on February 3, 2005.  The physician who 
rendered the April 2005 opinion determined that the veteran's 
hypertension was asymptomatic.  Nevertheless, the facts show 
that the veteran was stopped by the police department.  
Apparently, the veteran was not charged with any violation of 
the law prior to or following his emergency department 
treatment.  This suggests that the police department 
attributed the symptoms they noted to the veteran's medical 
condition.  The record of emergency transport provides 
objective evidence of sinus tachycardia and a heart rate of 
135 beats per minute.  The Board is not persuaded that 
medical opinion that the veteran's hypertension was 
asymptomatic addressed all facts of record.

The veteran's recorded blood pressures were 180/130 and 
higher.  His heart rate was 135 beats per minute.  The police 
department apparently determined that these symptoms required 
emergency treatment, unrelated to any ingestion of alcohol by 
the veteran.  The police department apparently determined 
that it was unsafe for the veteran to drive himself to a 
facility of his own choice.  It is not clear whether the 
police department considered the fact that the nearest VA 
facility available at 1 a.m. was approximately 120 miles 
away.  

The evidence that the veteran's blood pressure rose to 
180/147 and that his heart rate was 135 beats per minute 
establishes that there were acute symptoms of sufficient 
severity that a prudent layperson who possessed an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the veteran's health in serious jeopardy or at risk of 
serious impairment, such as a heart attack or stroke.

Resolving reasonable doubt as to the emergency nature of the 
veteran's requirement for treatment, the Board finds that the 
criteria for reimbursement or payment of the unauthorized 
emergency room treatment provided to the veteran on February 
3, 2005 are met.  

As this determination is favorable to the veteran, no further 
discussion of VA's duty to assist or notify the veteran is 
required.


ORDER

The appeal for payment or reimbursement of unauthorized 
private medical care rendered to the veteran on February 3, 
2005, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


